                      3:20-cr-30046-RM-TSH # 21    Page 1 of 2
                                                                                      E-FILED
                                                        Wednesday, 17 March, 2021 12:16:06 PM
                                                                 Clerk, U.S. District Court, ILCD

              IN THE UNITED STATES DISTRICT COURT
         CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

UNITED STATES OF AMERICA, )
                          )
         Plaintiff,       )
                          )
    v.                    )               Case No. 20-cr-30046
                          )
RANDY BULL,               )
                          )
         Defendant.       )

                                     OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      This matter comes before the Court on Defendant Randy Bull’s

Unopposed Motion for Electronic Review of Pretrial Discovery by

Defendant in a Correctional Facility (d/e 20) (Motion). The Court previously

allowed Defendant Bull’s request for electronic review of discovery. Opinion

entered October 26, 2020 (d/e 17). Defendant renews this request because he

has been moved to a new detention facility, the Livingston County, Illinois, Jail.

Defendant’s Motion is ALLOWED. For the reasons set forth in Defendant’s

Motion, the Court finds good cause to allow Defendant to review pretrial

discovery electronically while in a correctional facility. See Local Rule 16.2(D).

      Defendant shall be afforded electronic access to pretrial discovery in

this cause pursuant to the procedures attached to Defendant’s Motion:

Rules Governing Use of Electronic Storage Media to View Legal Materials,
                                    Page 1 of 2
                       3:20-cr-30046-RM-TSH # 21    Page 2 of 2




Inmate Discovery Receipt, Electronic Discovery Viewing Log, Discovery Material

Authorization Form, and Detainee Laptop Issuance Procedures. Defendant’s

electronic access to pre-trial discovery in this cause is expressly conditioned on:

(1) the ongoing compliance at all times by Defendant with the policies and

procedures previously agreed upon by the United States Attorney’s Office and

the Federal Public Defender’s Office; and (2) the ongoing willingness of the

correctional institution to afford Defendant electronic access to the pre-trial

discovery pursuant to the policies and procedures previously agreed upon by the

United States Attorney’s Office and the Federal Public Defender’s Office. The

parties further agree that Defendant’s access to discovery can be terminated by

either party upon notice to the other, without cause or leave of Court.

      This order shall modify only the application of Local Rule 16.2(B)(3)

and (4) to this cause. All other provisions of Local Rule 16.2 remain applicable.

      THEREFORE, IT IS ORDERED that Defendant Randy Bull’s Unopposed

Motion for Electronic Review of Pretrial Discovery by Defendant in a Correctional

Facility (d/e 20) is ALLOWED.

ENTER: March 17, 2021.

                            s/ Tom Schanzle-Haskins
                            TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE



                                     Page 2 of 2
